Citation Nr: 1622757	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  13-31 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an effective date prior to April 28, 2006 for service connection for perirectal abscess and fistula, to include whether clear and unmistakable error (CUE) is present in a January 1969 decision that denied service connection for perirectal abscess and fistula. 

2.  Entitlement to service connection for a bilateral shoulder/cervical spine disorder (claimed as "pain in the shoulders").

3.  Entitlement to service connection for degenerative disc disease of the thoracolumbar spine (claimed as "back spasms").


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from October 1964 to October 1968.

This appeal comes to the Board of Veterans' Appeals (Board) from June 2007, March 2011, October 2011, and August 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

An original claim for service connection for a "back" disorder and operations on the back (the operations listed are in-service surgeries for rectal abscesses/fistulas) was received in October 1968 (within one year of the Veteran's separation from active service).  A December 1968 request for VA examination notes that the Veteran was to be examined in connection with a claim for service connection for perirectal abscess and fistula.  In a January 1969 decision, the claim was denied based on the Veteran's failure to report for a VA examination scheduled in December 1968.  The RO found that, pursuant to 38 C.F.R. § 3.158, the service connection claim had been abandoned and notified the Veteran that no further action would be taken until the examination was conducted.  The Veteran did not initiate an appeal of the decision or submit any new and material evidence within the applicable one-year period and did not contact VA in order to schedule a VA examination.  See 38 C.F.R. § 3.156(b) (2015); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  

A claim for service connection for "cyst on back" and bilateral hearing loss was received in April 2006.  A claim for service connection for back spasms and pain in the shoulders was received in July 2006.  A claim to reopen service connection for an anal fissure was received in May 2007.  

A June 2007 rating decision, in pertinent part, granted service connection for rectal abscess and fistula and assigned an initial 10 percent disability rating effective April 28, 2006 (the date the claim for a "cyst on back" was received by VA - which the RO treated as encompassing the claim to reopen service connection for an anal fissure).  In a July 2007 notice of disagreement, the Veteran expressed disagreement with the initial disability rating assigned.  Pursuant to April 2010 and August 2011 Board decisions, an initial 30 percent disability rating was granted for the rectal abscess and fistula effective April 28, 2006.  See March 2011 and October 2011 rating decisions.  In April 2012 (within one year of the October 2011 rating decision), the Veteran filed a notice of disagreement with the effective date assigned for the grant of service connection for the rectal abscess and fistula.  

An August 2012 rating decision, in pertinent part, denied service connection for bilateral shoulder pain and degenerative disc disease of the thoracolumbar spine.

As discussed in detail below, the Board finds that the January 1969 decision is clearly and unmistakably erroneous; therefore, the January 1969 decision should be reversed, resulting in a grant of service connection for perirectal abscess and fistula, effective from October 11, 1968 - the day after the Veteran's separation from active service (because the service connection claim was received within one year of service separation).  While the agency of original jurisdiction (AOJ) has not adjudicated the issue of CUE in the January 1969 rating decision in the first instance, the Board has jurisdiction to adjudicate the issue of CUE because it is a related "question" to the earlier effective date issue currently on appeal.  See 38 U.S.C.A. § 7104 (West 2014) (stating that the Board decides questions of law or fact).  Because, as part of an appeal for an earlier effective date, the Board is required to make a finding as to the finality of a prior denial, an appeal for an earlier effective date necessarily involves a CUE analysis in order to make that finality determination.      

While, in Jarrell v. Nicholson, 20 Vet. App. 326, 334 (2006) (en banc), the U.S. Court of Appeals for Veteran's Claims (Court) held that the issue of CUE is a separate and distinct matter, under the facts of this particular case, the Board finds CUE in the January 1969 decision that denied service connection for perirectal abscess and fistula and is subsequently granting service connection for rectal abscess and fistula effective October 11, 1968, the day after the Veteran's service separation and the earliest possible date service connection can be awarded.  As such, the Veteran is not prejudiced by the Board's adjudication of the related question of CUE in connection with the appeal for an earlier effective date without AOJ consideration of the CUE matter in the first instance.  See Bernard v. Brown,	 4 Vet. App. 384, 394 (1993) ("the Board must secure a waiver from a claimant or otherwise determine that there would be no prejudice to the claimant by proceeding to adjudicate the question or issue").  

The Veteran originally filed a claim for "pain in the shoulders."  However, at the November 2015 Board hearing, the Veteran consistently detailed the in-service injury and resultant disability as encompassing both the neck and shoulders.  See e.g., Board hearing transcript at 6, 18.  This is consistent with how the Veteran has detailed the nature of the current disability -- as both a neck and bilateral shoulders disability -- throughout the appeal period.  See November 2013 substantive appeal (on a VA Form 9), January 2015 written statement.

The Court has held that the scope of a claim for service connection for a mental disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  By extension, this logic applies to the scope of any service connection claim.  As such, the Board has expanded the original service connection claim to include all bilateral shoulder and cervical spine (neck) disorders. 

In November 2015, the Veteran testified at a Board videoconference hearing at the local VA clinic in Marquette, Michigan (with the representative at the local RO in Detroit, Michigan), before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.

The issues of service connection for a bilateral shoulder/cervical spine disorder and degenerative disc disease of the thoracolumbar spine are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A claim seeking service connection for perirectal abscess and fistula was received by VA on October 30, 1968.

2.  A January 1969 decision denied service connection for perirectal abscess and fistula. 

3.  The January 1969 decision was not based on all the evidence then of record and contained legal error in the assignment of probative value to evidence so as to not constitute a reasonable exercise of rating judgment.

4.  But for the factual and legal error in the January 1969 decision, the outcome would have been manifestly different and service connection for perirectal abscess and fistula would have been granted, effective from October 11, 1968.


CONCLUSION OF LAW

The January 1969 decision denying service connection for perirectal abscess and fistula was clearly and unmistakably erroneous, and will be revised to grant an earlier effective date for service connection from October 11, 1969.  38 U.S.C.A. 
§ 5109A (West 2014); 38 C.F.R. § 3.105 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  VA's duties to notify and assist claimants under the VCAA do not apply to allegations of CUE.  Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  Therefore, no further discussion of VCAA duties to notify or assist will take place regarding the CUE issue.  

Earlier Effective Date based on CUE in the January 1969 Decision

The Veteran alleges CUE in a prior January 1969 RO decision that, in pertinent part, denied service connection for perirectal abscess and fistula.  The contention is that the January 1969 decision failed to take into account the favorable evidence at the time of the October 1968 service connection claim reflecting a current perirectal abscess/fistula disability incurred during service.  See April 2012 notice of disagreement, November 2013 substantive appeal (on a VA Form 9), November 2015 Board hearing transcript.

Previous determinations that are final and binding, including decisions of service connection and other matters, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior rating decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicatory decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, neither can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  In addition, failure to address a specific regulatory provision involves harmless error unless the outcome would have been manifestly different.  Id. at 44.

The Court has held that there is a three-pronged test to determine whether CUE is present in a prior determination: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

If a veteran wishes to reasonably raise a claim of CUE, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the alleged error.  Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), cert. denied, 528 U.S. 967 (1999); Fugo, 6 Vet. App. at 43-44.  If the error alleged is not the type of error that, if true, would be CUE on its face, if the veteran is only asserting disagreement with how the RO evaluated the facts before it, or if the veteran has not expressed with specificity how the application of cited laws and regulations would dictate a "manifestly different" result, the claim must be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  Further, VA's failure in the duty to assist cannot constitute CUE.  See Cook v. Principi, 318 F.3d 1334, 1346 (Fed. Cir. 2003).

In the present case, the Veteran alleges CUE in a prior January 1969 decision which denied service connection for perirectal abscess and fistula.  The pertinent laws and regulations at the time of this decision were essentially the same as they are now.  Specifically, 38 C.F.R. § 3.303(a) provided then, as now, that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 C.F.R. § 3.303(a) (1968).  Further, 38 C.F.R.	 § 3.102, both then and now, states that when a reasonable doubt arises due to an approximate balance of positive and negative evidence, such doubt shall be resolved in favor of the Veteran.

Evidence of record at the time of the January 1969 rating decision included service treatment records and the Veteran's lay statements.  The service treatment records reflect that the Veteran underwent several surgeries to treat perirectal abscesses and fistulas during service, including in April 1965, November 1965, and April 1966.   September 1966 service treatment records, note that the Veteran was granted a profile to not perform sit-ups because the perirectal fistulas could be worsened by performing this exercise.  In February 1968, the Veteran was again excused for 90 days from performing sit-ups due to the perianal fistula.  At the November 2015 Board hearing, the Veteran testified that he was on this profile until service separation. 

While the September 1968 service separation physical examination report notes that the Veteran's anus and rectum were clinically normal, on an associated report of medical history the Veteran endorsed a history of tumor, growth, cyst, or cancer, and piles or rectal disease.  The reviewing military physician noted that the Veteran had a cyst excised from between his legs. 

Further, an original claim for service connection for a "back" disorder and operations on the back (the operations listed are the in-service surgeries for anal fistulas) was received in October 1968 (within one year of the Veteran's separation from active service).  A December 1968 request for VA examination was scheduled in connection with the claim for service connection for perirectal abscess and fistula, reflecting the Veteran's lay report within a month of service separation that he had an ongoing perirectal abscess and fistula disability or residuals thereof.

After considering the Veteran's contentions and the evidence of record at the time of the January 1969 RO decision, the Board finds clear error in the January 1969 decision rationale that service connection could not be granted without the Veteran first undergoing a VA examination.  While certainly a VA examination would have been helpful for rating purposes, the January 1969 rating decision made no mention of the service treatment records or ongoing profile the Veteran was on during service with regard to the perianal fistula.  Further, there is no indication that the RO addressed, or even considered, the September 1968 service separation physical examination report. 

Based on the above, at the time of the January 1969 RO decision, and pursuant to 38 C.F.R. § 3.303(a), the evidence was sufficient to at least place in equipoise the question of entitlement to direct service connection for perirectal abscess and fistula based on service treatment records indicating multiple surgeries and treatment of perirectal abscesses and fistula, the ongoing profile and restrictions against performing sit-ups during service due to the perirectal fistula, the September 1968 service separation physical examination report and associated report of medical history, and the Veteran's claim filed within one month of service separation.  Further, the record reflects that there was no evidence of record at the time of the January 1969 decision indicating that the diagnosed perirectal abscess and fistula was not related to service. 

In the January 1969 decision, the claim was denied as an abandoned claim pursuant to 38 C.F.R. § 3.158 based on the Veteran's failure to report for a VA examination scheduled in December 1968.  Where evidence requested in connection with an original claim is not furnished within one year after the date of request, the claim will be considered abandoned.  See Hurd v. West, 13 Vet. App. 449, 452 (2000) (when the RO requests additional evidence and the appellant does not respond within one year, the claim is considered abandoned under 38 C.F.R. § 3.158); Wamhoff v. Brown, 8 Vet. App. 517, 521-22 (1996) (when an appellant does not furnish the requested evidence within the specified one year of the request, the RO is required, by VA regulations, to consider the claim abandoned).

In this case, the Board finds that the October 1968 claim cannot be construed as having been "abandoned" because service connection could have been established without a VA examination at the time of the January 1969 denial.  See also 38 C.F.R. § 3.655.  Had the RO, in its January 1969 decision, not overlooked and properly assigned the probative value of such evidence, which at that time was at least in equipoise, the proper application of 38 C.F.R. § 3.102 of resolving reasonable doubt in a claimant's favor would have mandated that VA award service connection for perirectal abscess and fistula in January 1969, effective the day after the Veteran's separation from active service.  Consequently, the January 1969 decision erred in its denial of service connection for perirectal abscess and fistula.

But for the January 1969 decision's evidentiary and legal errors, the outcome in the January 1969 decision would have been a grant of service connection for perirectal abscess and fistula based on the theory of direct service connection under 38 C.F.R. § 3.303(a).  The Board finds that the January 1969 decision is clearly and unmistakably erroneous; therefore, the decision should be revised, resulting in a grant of service connection for perirectal abscess and fistula, effective from October 11, 1969, the day after the Veteran's separation from active service.  38 U.S.C.A.	 § 5109A; 38 C.F.R. § 3.105.


ORDER

As the January 1969 RO decision contained clear and unmistakable error in the denial of service connection for perirectal abscess and fistula, the January 1969 decision is revised to reflect a grant of service connection for perirectal abscess and fistula, with an earlier effective date of October 11, 1969.




REMAND

Service Connection for Bilateral Shoulder/Cervical Spine 
and 
Lumbar Spine Disorders

In the November 2013 substantive appeal (on a VA Form 9), the Veteran contended that the service treatment records are incomplete because, while reflecting that he was admitted to a U.S. Air Force (USAF) hospital on April 10, 1966 for excision of a rectal fistula, none of the records from the in-service hospitalization have been associated with the claims file.  The Veteran contended that he was hospitalized for over a week.  See also Board hearing transcript at 5.  The Veteran further contended that the records associated with the claims file do not reflect another in-service hospitalization in April 1965 for drainage of a cyst.  

The Board finds that it is unclear from the evidence of record whether all outstanding service treatment records, including in-service treatment at USAF hospitals, have been associated with the claims file.  Clinical record cover sheets for the USAF hospitals at Chanute and Wright-Patterson Air Force Bases note that the Veteran was hospitalized for surgery for perirectal abscesses for seven days in April 1965, six days in November 1965, and 12 days in April 1966.  It does not appear that the RO has attempted to obtain records from the in-service USAF hospitalizations. 

At the November 2015 Board hearing, the Veteran testified that his back, shoulders, and neck were injured during the April 1966 hospitalization when an electric shock during surgery to remove a perirectal abscess caused his body to spasm.  The Veteran testified that it felt like someone was "trying to pull [his] head off his shoulders."  See November 2015 Board hearing transcript at 4.  The Veteran testified that his neck and shoulders were further injured when an orderly attempted to have him stand following the April 1966 surgery and he fell to the ground.  See id. at 6; see also November 2013 substantive appeal (on a VA Form 9), January 2015 written statement.  The Veteran testified that he continued to have spasms in his neck and back since service separation.  See Board hearing transcript at 6, 25-26.

As these federal records in service department custody are potentially relevant to the issues on appeal (i.e., could provide evidence of in-service shoulder/cervical spine or lumbar spine injuries during service), such records are necessary prior to adjudicating the issues of service connection for bilateral shoulder/cervical spine and lumbar spine disorders.  On remand, the complete USAF hospital records for the Veteran should be obtained and associated with the claims file.   

Next, the July 2012 VA examiner opined that the current diagnosed degenerative disc disease of the thoracolumbar spine is less likely than not incurred in or caused by service because there was no evidence in the service treatment records of injury to the back or complaints of back pain during the Veteran's active service, including on the September 1968 service separation physical examination report.  The VA examiner further noted that there was no evidence of complaints of back spasms found in VA records.    

The Board finds that the July 2012 VA examination report is inadequate because it is based on the inaccurate factual predicate that the service treatment records do not reflect any injury to the back or complaints of back pain during service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  A December 1965 service treatment record notes that the Veteran sustained a lumbosacral sprain and was excused from sit-ups for 90 days.  In a July 2010 written statement, the Veteran reported that he slipped on steps that were frozen during service and landed on his back and could barely walk after two days.  See also November 2015 Board hearing transcript at 23.  The Veteran also testified that he injured his left abdominal wall while performing maintenance on an aircraft during service in August 1968.  See id. at 19-20.  An August 1968 service treatment record notes that the Veteran sustained an injury to his left rectus abdominis muscle and was given medication and instructed to avoid lifting any objects weighing greater than 10 pounds for the next two weeks.  

Additionally, while the July 2012 VA examiner noted that there was no evidence of complaints of back spasms found in VA records, review of the private treatment records notes treatment for cervical muscle spasms.  September 1965 and October 1987 private treatment records note treatment for acute cervical muscle spasms, acute left trapezius muscle spasms, and chronic myospasm and myalgia of the left trapezius muscles. 

Further, in a July 2009 written statement, the Veteran reported back spasms and pain in the shoulders since service separation.  As detailed above, the Veteran has consistently detailed that he has experienced shoulder, neck, and back spasms since the 1966 in-service perirectal abscess surgery.  See generally November 2015 Board hearing transcript; see also July 2012 VA examination report (noting the history of recurrent spasms from shoulders to low back reported by Veteran since the 1966 in-service surgery).  The Board finds that the lay statements from the Veteran, taken together with the service treatment records, serve as some evidence that the Veteran may have experienced bilateral shoulder/cervical spine or lumbar spine spasms or otherwise sustained a bilateral shoulder/cervical spine or lumbar spine injury during service following the April 1966 surgery.     

Finally, the Board finds that it is unclear from the evidence of record whether the Veteran has a current bilateral shoulder/cervical spine disability.  As noted above, private treatment records dated in 1985 and 1987 note treatment for cervical and left trapezius muscle spasms.  At the November 2015 Board hearing, the Veteran indicated that numerous doctors had diagnosed him with the same.  See Board hearing transcript at 18.  Further, there is some evidence that, if the Veteran has a current diagnosis, the claimed bilateral shoulder/cervical spine disability may be related to active duty.  

No VA examination report or medical opinion is of record with an etiology opinion specifically addressing the question of whether any currently diagnosed bilateral shoulder/cervical spine disabilities were incurred in or caused by active service.  Based on the above, the Board finds that an additional VA examination is necessary as there remains some question as to the etiology of the claimed bilateral shoulder/cervical spine and lumbar spine disorders.  See 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).     

Accordingly, the issues of service connection for a bilateral shoulder/cervical spine disorder and degenerative disc disease of the thoracolumbar spine are REMANDED for the following action:

1.  Obtain copies of any outstanding service treatment records.  In doing so, contact the National Personnel Records Center (NPRC), the Department of the Air Force, or any other appropriate records repository.  In particular, the AOJ should seek copies of treatment records from the USAF hospitals at Chanute and Wright-Patterson Air Force Bases for surgeries for perirectal abscesses involving hospitalization for seven days in April 1965, six days in November 1965, and 12 days in April 1966.  In requesting these records, the AOJ should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  

2.  Schedule a VA examination(s) to assist in determining the etiology of the claimed bilateral shoulder/cervical spine and lumbar spine disorders.  The VA examiner should review the claims folder.  The examiner should diagnose all bilateral shoulder/cervical spine and lumbar spine disabilities and then offer the following opinions with supporting rationale:

Does the Veteran have a currently diagnosed bilateral shoulder or cervical spine disability?  The VA examiner should note the private treatment records reflecting previous treatment for cervical spine and left trapezius muscle spasms.  

Is it at least as likely as not (50 percent or greater probability) that each current bilateral shoulder/cervical spine or lumbar spine disorder was incurred in or caused by active service?  In answering the question, the VA examiner should note and discuss (1) the Veteran's contention that he experienced ongoing bilateral shoulder/cervical spine and lumbar spine muscles spasms following the April 1966 in-service perirectal abscess surgery, (2) the December 1965 service treatment record noting a lumbosacral sprain, and (3) the August 1968 service treatment record noting that the Veteran injured his left rectus abdominis muscle.  

3.  Then, readjudicate the issues on appeal.  If any aspect of the appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


